J-S06038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    QUADIR SHAHIDD TAYLOR                      :
                                               :
                       Appellant               :      No. 1203 EDA 2021

              Appeal from the PCRA Order Entered April 29, 2021
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-000587-2016


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                     FILED MAY 6, 2022

        Appellant, Quadir Shahidd Taylor, appeals from the order entered in the

Northampton County Court of Common Pleas, which dismissed his first petition

filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Appellant and co-conspirators perpetrated a robbery and burglary on an

elderly woman, Carrie Smith (“Victim”), and took $30,000.00 in cash and

other valuables from Victim’s safe after smothering her with a pillow and

threatening her with a gun. As a result of this incident, Victim suffered a heart

attack and ultimately died. On January 13, 2017, a jury convicted Appellant

of murder of the second degree, robbery, burglary, criminal trespass, theft by


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S06038-22


unlawful taking, terroristic threats, recklessly endangering another person and

two counts of conspiracy. On January 27, 2017, the court sentenced Appellant

to life imprisonment.    This Court affirmed the judgment of sentence on

October 15, 2018, and our Supreme Court denied Appellant’s petition for

allowance of appeal on May 15, 2019. See Commonwealth v. Taylor, 200

A.3d 561 (Pa.Super. 2018) (unpublished memorandum), appeal denied, 652

Pa. 319, 208 A.3d 896 (2019).

      On March 16, 2020, Appellant timely filed a pro se PCRA petition. The

PCRA court appointed counsel, who filed an amended PCRA petition alleging

that Appellant’s trial counsel was ineffective for failing to provide Appellant

with an opportunity to testify in his own defense.

      On March 18, 2021, the PCRA court held an evidentiary hearing. Trial

counsel testified at the hearing that it is his practice to have a conversation

with his clients about testifying.   Trial counsel admitted, however, that he

could not recall specifically whether he had that conversation with Appellant.

Nevertheless, trial counsel stated that in light of Appellant’s prior confessions

and the anticipated testimony of the co-defendants, trial counsel did not find

it prudent to challenge whether Appellant participated in the robbery. Rather,

trial counsel’s strategy was to challenge the Commonwealth’s evidence

regarding the causation of Victim’s death. Based on his trial strategy, trial

counsel stated that “there really wasn’t, in my mind, a lot of reason for

[Appellant] to testify, given that there was a confession. There wasn’t really


                                      -2-
J-S06038-22


an issue as to what happened factually.” (N.T. PCRA Hearing, 3/18/21, at

11).

        Appellant testified that he did not recall trial counsel conferring with him

about his right to testify in his defense. Appellant stated that he wanted to

testify at trial but did not recall whether he informed trial counsel of this intent.

When asked on cross-examination, Appellant was unable to provide a

response as to what he would have stated at trial if he were given the

opportunity to testify. When asked if his testimony at trial would have differed

from the confessions he provided to police, Appellant responded, “I’m not

sure. I’m not sure I can answer that right this second.” (Id. at 25).

        On April 29, 2021, the court denied PCRA relief. Appellant filed a timely

notice of appeal on May 20, 2021. On June 16, 2021, the court issued an

order directing Appellant to file a concise statement of errors complained of

on appeal per Pa.R.A.P. 1925(b), and Appellant timely complied on June 28,

2021.

        Appellant raises the following issue for our review:

           Did the court err in determining that Trial Counsel was not
           ineffective, where Trial Counsel failed to advise [Appellant]
           of his right to testify, and failed to provide him an
           opportunity to testify in his own defense?

(Appellant’s Brief at 4).

        “Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

                                        -3-
J-S06038-22


207 A.3d 957, 960-61 (Pa.Super. 2019), appeal denied, 655 Pa. 428, 218

A.3d 850 (2019). This Court grants great deference to the findings of the

PCRA court if      the   record contains any support for         those   findings.

Commonwealth v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied,

593 Pa. 754, 932 A.2d 74 (2007). “[W]e review the court’s legal conclusions

de novo.”    Commonwealth v. Prater, 256 A.3d 1274, 1282 (Pa.Super.

2021), appeal denied, ___ Pa. ___, 268 A3.d 386 (2021). Further, “we must

defer to the PCRA court’s findings of fact and credibility determinations, which

are supported by the record.” Commonwealth v. Diaz, 183 A.3d 417, 421

(Pa.Super. 2018), aff’d, ___ Pa. ___, 226 A.3d 995 (2020).

       Appellant argues that trial counsel’s failure to properly inform Appellant

of his right to testify interfered with Appellant’s constitutional right to testify

in his own defense. Appellant asserts that there was no reasonable basis for

trial counsel’s actions because “trial counsel offered no strategy that would

explain his failure to call [Appellant] to the witness stand, or even conduct a

colloquy with him as to whether he wanted to testify.” (Appellant’s Brief at

11).   Appellant claims he was prejudiced because “the failure to advise a

defendant of his or her right to testify, and the failure to provide that

defendant with a forum within which to exercise the defendant’s absolute

constitutional right is inexcusable, and no subsequent review of a cold record

can remedy nor authorize such a fundamental failure.” (Id. at 7). Appellant

concludes that the PCRA court erred by determining that trial counsel was not


                                       -4-
J-S06038-22


ineffective, and this Court must vacate the order denying PCRA relief. We

disagree.

      “Counsel   is   presumed   to   have   rendered   effective   assistance.”

Commonwealth v. Hopkins, 231 A.3d 855, 871 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 242 A.3d 908 (2020).

         [T]o establish a claim of ineffective assistance of counsel, a
         defendant must show, by a preponderance of the evidence,
         ineffective assistance of counsel which, in the circumstances
         of the particular case, so undermined the truth-determining
         process that no reliable adjudication of guilt or innocence
         could have taken place. The burden is on the defendant to
         prove all three of the following prongs: (1) the underlying
         claim is of arguable merit; (2) that counsel had no
         reasonable strategic basis for his or her action or inaction;
         and (3) but for the errors and omissions of counsel, there is
         a reasonable probability that the outcome of the
         proceedings would have been different.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019),

appeal denied, 654 Pa. 568, 216 A.3d 1029 (2019) (internal citations and

quotation marks omitted).    The failure to satisfy any prong of the test for

ineffectiveness will cause the claim to fail. Commonwealth v. Chmiel, 612

Pa. 333, 30 A.3d 1111 (2011).

      “Where matters of strategy and tactics are concerned, counsel’s

assistance is deemed constitutionally effective if he chose a particular course

that had some reasonable basis designed to effectuate his client’s interests.”

Commonwealth v. Sneed, 616 Pa. 1, 19, 45 A.3d 1096, 1107 (2012).

         A finding that a chosen strategy lacked a reasonable basis
         is not warranted unless it can be concluded that an
         alternative not chosen offered a potential for success

                                      -5-
J-S06038-22


           substantially greater than the course actually pursued. A
           claim of ineffectiveness generally cannot succeed through
           comparing, in hindsight, the trial strategy employed with
           alternatives not pursued.

Id. at 19-20, 45 A.3d at 1107 (internal citations and quotation marks

omitted).

      A defendant’s decision to testify on his own behalf is ultimately made by

the defendant after full consultation with counsel.         Commonwealth v.

Thomas, 783 A.2d 328, 334 (Pa.Super. 2001). “In order to support a claim

that counsel was ineffective for failing to call the appellant to the stand, [the

appellant] must demonstrate either that (1) counsel interfered with his client’s

freedom to testify, or (2) counsel gave specific advice so unreasonable as to

vitiate a knowing and intelligent decision by the client not to testify in his own

behalf.”    Id. (quoting Commonwealth v. Preston, 613 A.2d 603, 605

(Pa.Super. 1992), appeal denied, 533 Pa. 658, 625 A.2d 1192 (1993))

(internal quotation marks omitted). An appellant must show specific incidents

of counsel’s impropriety to satisfy a claim of strategic error. Thomas, supra

at 334-35. “Counsel is not ineffective where counsel’s decision not to call the

defendant was reasonable.” Commonwealth v. Todd, 820 A.2d 707, 711

(Pa.Super. 2003) (internal citation omitted), appeal denied, 574 Pa. 773, 833

A.2d 143 (2003).

      Instantly, the PCRA court evaluated Appellant’s ineffectiveness claim as

follows:

           [W]e find that the record reflects that [trial counsel] had a

                                       -6-
J-S06038-22


         reasonable basis for neglecting to fully consult with
         [Appellant] on the issue of whether or not [Appellant] would
         testify, insofar as his theory of the case and trial strategy to
         pursue only a causation challenge was reasonably designed
         to advance [Appellant]’s best interests in light of the
         attending circumstances.

         As acknowledged by [Appellant], the issue at trial in this
         matter was not a question of whether [Appellant] had been
         involved in the subject robbery, but rather a “battle of the
         experts,” and “an issue of the medical testimony with regard
         to causation” of [Victim]’s death. As [trial counsel] testified
         at the hearing, “[Appellant] had given confessions. There
         wasn’t much of an issue as to whether [Appellant] was there
         that night. And it was really a question, in my mind, as to
         whether or not his actions caused the homicide.” [Trial
         counsel] further acknowledged that his “trial strategy was
         to challenge the Commonwealth’s evidence with respect to
         medical causation” of [Victim]’s death, which was his
         strategy in “light of [Appellant’s] confession and in light that
         there were codefendants who [were] going to testify, those
         were the two main factors. Also, there really wasn’t, in my
         mind, a lot of reason for him to testify, given that there was
         a confession. There wasn’t really an issue as to what
         happened factually.” [Trial Counsel] did in fact employ this
         strategy at trial, cross-examining the Commonwealth’s
         medical expert witnesses and calling multiple medical expert
         witnesses to testify on [Appellant]’s behalf at the trial. …
         Whereas the record before us would not properly support a
         conclusion that [trial counsel]’s failure to invite [Appellant]
         to testify was unreasonable in light of these circumstances,
         [Appellant]’s claim for collateral relief must fail.

(PCRA Court Opinion, filed 7/14/21, at 4-5) (internal citations omitted). The

record supports the PCRA court’s analysis. See Beatty, supra; Boyd, supra.

      Trial counsel testified that is it his practice to discuss with all clients

whether they should testify at trial. Trial counsel admitted, however, that he

could not recall the specific conversation with Appellant on this point.

Nevertheless, counsel made clear that there would have been a reasonable

                                      -7-
J-S06038-22


strategic basis for advising Appellant not to testify in light of Appellant’s

confessions, the anticipated testimony of the co-defendants, and the overall

defense strategy to attack the medical causation of Victim’s death. Appellant

has failed to show any specific incidents of counsel’s impropriety to overcome

a claim of strategic error. See Thomas, supra. Having failed to establish

that trial counsel had no reasonable strategic basis for his actions, Appellant

cannot succeed on his ineffectiveness claim. See Chmiel, supra. See also

Todd, supra; Commonwealth v. Preston, 613 A.2d 603 (Pa.Super. 1992),

appeal denied, 533 Pa. 658, 625 A.2d 1192 (1993) (holding counsel had

reasonable strategic basis for advising appellant not to testify where trial

counsel testified that appellant’s testimony would have added nothing to

defense and only created “swearing contest” between appellant and

Commonwealth’s witnesses). Accordingly, we affirm.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2022



                                     -8-